44 A.3d 183 (2012)
305 Conn. 908
CONNECTICUT INSURANCE GUARANTY ASSOCIATION
v.
Joshua DROWN et al.
SC 18975
Supreme Court of Connecticut.
Decided May 30, 2012.
Sean K. McElligott, Bridgeport, in support of the petition.
Thomas P. O'Connor, Greenwich, and Charles W. Pleterse, in opposition.
The defendants' petition for certification for appeal from the Appellate Court, 134 Conn.App. 140, 37 A.3d 820, is granted, limited to the following issues:
"1. Did the Appellate Court properly determine that exclusion (i) of the Medical Inter-Insurance Exchange (MUX) policy unambiguously excluded coverage in this case?
"2. Did the Appellate Court properly determine that the Connecticut Insurance Guaranty Association had immunity for the actions of MUX committed prior to MIIX's insolvency?"